Citation Nr: 0533015	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  01-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right ankle.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder (minor) strain. 

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic tinea pedis.

4.  Entitlement to an evaluation in excess of 10 percent for 
recurrent herpes genitalis with vitiligo.

5.  Entitlement to an increased evaluation for hepatitis C, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1980 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously remanded by the Board in 
September 2003.  

The issue of an increased evaluation for Hepatitis C is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  The veteran's right ankle instability results in no more 
than moderate limitation of motion.

2.  With regard to the left shoulder, the veteran does not 
have ankylosis of the scapulohumeral joint; malunion or 
nonunion with or without loose movement of the clavicle or 
scapula; or limitation of motion limited at the shoulder 
level or midway between the side or shoulder level.

3.  Tinea pedis has not been shown to cause exudation or 
constant itching, extensive lesions, or marked disfigurement 
and there has been no demonstration that the veteran's tinea 
pedis covers 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; has required the use 
of systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

4.  The veteran's herpes genitalis with vitiligo is 
productive of fissuring surrounded by erythema and 
depigmentation as well as papular cracking and bleeding with 
a large area of vitiligo.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ankle instability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45 4.71a, Codes 5270, 5271 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for left shoulder strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5200, 5201, 5202, 5203 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for tinea pedis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.118, Diagnostic Code 
7806 (2002 & 2005).

4.  The criteria for a 30 percent evaluation for recurrent 
herpes genitalis with vitiligo have been met since August 1, 
2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1),4.20, 4.118, Diagnostic Codes 7806, 7823 (2002 
& 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2001 and March 2005 rating determinations, the May 2001 
statement of the case, the March 2005 supplemental statement 
of the case, and the February 2004 VCAA letter, have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
statement and supplemental statement of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's January 2001 rating determination came 
before notification of the veteran's rights under the VCAA.  
It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  After the rating action on appeal 
was promulgated, the RO did provide notice to the claimant in 
February 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Right Ankle

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

A review of the record reveals that the veteran requested 
service connection for a right ankle disorder in May 2000.  

At the time of a September 2000 VA examination, the veteran 
complained of having had countless ankle sprains in service.  
The veteran indicated that if he made the slightest misstep 
under proper conditions, he would easily sprain his ankle 
with lateral swelling.  He stated that if he worked outside, 
he would wear high top shoes.  The veteran noted that he 
could run and hike with no major problems.  

Physical examination revealed normal range of motion for the 
right ankle.  The veteran had a total of 60 degrees 
dorsiflexion and plantar extension and a total of 55 degrees 
pronation and supination.  By manipulation, there appeared to 
be slight ankle laxity with inversion accounting for his 
multiple sprains.  

A diagnosis of mild instability of the ankle secondary to 
multiple sprains was rendered.  

In a January 2001 rating determination, the RO granted 
service connection for instability of the right ankle, status 
post inversion injury, and assigned a noncompensable 
disability evaluation.  

In February 2001, the veteran expressed disagreement with the 
assigned disability evaluation.  

At the time of a July 2001 VA examination, the veteran stated 
that he sprained his right ankle many times in service.  He 
noted that he could now twist it just stepping on a pebble.  
He reported having pain in the ankle after two hours of 
standing or walking on it.  He noted having pain, weakness, 
and fatigability.  He did not have a limp.  The veteran 
stated that the ankle rarely swelled.  

Physical examination revealed no tenderness to palpation.  
The gait was normal and there was no swelling.  Capillary 
circulation of the toes was normal.  Manual testing for 
instability with forced inversion and eversion plus 
anteroposterior was negative.  The veteran had 15 degrees of 
dorsiflexion and 40 degrees of plantar flexion with no 
complaints of pain.  The examiner indicated that the veteran 
had mild functional impairment with loss in degrees, range of 
motion of dorsiflexion 5 degrees, and plantarflexion of 5 
degrees.  

In November 2001, the RO assigned a 10 percent disability for 
the veteran's right ankle disability effective the earliest 
possible date following the veteran's release from service.  

At the time of a February 2005 VA examination, the veteran 
reported that he continued to have right ankle pain.  
Physical examination of the right ankle revealed no visible 
swelling of the joint, no redness or tenderness, and no varus 
or valgus angulation in the erect position.  On gait, there 
was decreased heel strike with normal stance and takeoff.  
Inversion and eversion of the ankle were accomplished with 
pain and stiffness in both ranges of motion limiting the 
terminal aspect of each of these ranges.  A diagnosis of 
right ankle instability manifested by altered gait and 
painful range of motion with weight-bearing and activities of 
daily living was rendered.  

As noted above, for a 20 percent evaluation under DC 5271, 
marked limitation of motion must be demonstrated.  At the 
time of his September 2000 VA examination, the veteran was 
noted to have normal range of motion for the right ankle, 
with a total of 60 degrees dorsiflexion and plantar extension 
and a total of 55 degrees pronation and supination.  
Moreover, there was only slight ankle laxity.  The examiner 
described the veteran's right ankle disability as mild.  At 
the time of his July 2001 VA examination, manual testing for 
instability with forced inversion and eversion plus 
anteroposterior was negative and the veteran had 15 degrees 
of dorsiflexion and 40 degrees of plantar flexion with no 
complaints of pain.  Functional impairment with loss of range 
of motion of only 5 degrees was noted for both dorsiflexion 
and plantar flexion. 

Finally, at the time of the veteran's February 2005 VA 
examination, inversion and eversion of the ankle were 
accomplished with only pain and stiffness being present and 
ranges of motion only being limited at the terminal aspect of 
each of these ranges.

The Board notes that the veteran has complained of ankle pain 
at the time of each VA examination.  The Board further notes 
that the July 2001 and February 2005 VA examiners indicated 
that the veteran's pain caused functional limitation.  
However, the objective medical findings made at the time of 
the VA examinations do not reveal clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness has not been 
shown to be or described as marked at the time of any VA 
examination.  The Board further notes that there as been no 
demonstration of ankylosis.  As such, an evaluation in excess 
of 10 percent for right ankle instability is not warranted.

Left Shoulder

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm limitation of motion is limited to 25 degrees from 
the side, a 30 percent evaluation is assigned for the minor 
side, under Diagnostic Code 5201.  Limitation of motion 
midway between the side and shoulder level contemplates a 20 
percent evaluation for the minor side, while limitation of 
motion at shoulder level contemplates a 20 percent 
evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the minor arm; a 20 percent rating is 
also warranted when there is marked deformity of the minor 
arm.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 20 percent rating is also granted when 
there are frequent episodes and guarding of all arm movements 
for the minor arm.  A 40 percent rating is granted for 
fibrous union of the minor arm; a 50 percent rating is 
warranted for nonunion (false flail joint) of the minor arm 
and a 70 percent rating is warranted for loss of head of 
(flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement and a 
20 percent rating is granted for nonunion with loose movement 
or for dislocation.

At the time of a September 2000 VA examination, the veteran 
reported that he continued to have intermittent left shoulder 
pain related to exercising.  He noted that when this occurred 
he went off his exercise program for awhile.  It did not 
limit his daily activities.  Physical examination revealed no 
clicking or crepitus of the left shoulder.  A diagnosis of 
recurrent left shoulder strain was rendered.  

In a January 2001 rating determination, the RO granted 
service connection for left shoulder strain and assigned a 
noncompensable disability evaluation.  In February 2001, the 
veteran filed a notice of disagreement with the assigned 
disability evaluation.  

At the time of a July 2001 VA examination, the veteran 
complained of pain in his left shoulder when lifting weights.  
He stated that he had had no pain the last month.  He also 
reported having full range of motion.  The veteran stated 
that he had weakness, fatigability, and pain.  He indicated 
that these were present with normal and repeated use.  He had 
no incoordination.  

Physical examination revealed normal grip in both hands.  
There was also normal capillary circulation in both hands.  
The veteran had 160 degrees of flexion, 50 degrees of 
extension, 150 degrees of abduction and 85 degrees of 
external and internal rotation.  There were no complaints of 
pain during the examination.  A diagnosis of left shoulder 
with strain was rendered.  Functional impairment was rated as 
mild with a loss of 5 degrees for extension, flexion, 
internal and external rotation, and a loss of 15 degrees for 
abduction.  

At the time of a February 2005 VA examination, the veteran 
reported having muscular discomfort over the triceps, biceps, 
and trapezil musculature when pursuing activities of daily 
living.  He did not report any swelling or redness of the 
joint.  

Physical examination revealed no swelling, redness, or 
warmth, and no tenderness to palpation of the rotator cuff 
area.  The muscular development of the biceps, triceps, and 
forearm musculature was normal.  The veteran had active 
forward flexion to 135 degrees and passive to 150 degrees.  
Active abduction was to 125 degrees while passive was to 130 
degrees, with both being limited by pain and muscle weakness.  
Active and passive external rotation was to 50 degrees as was 
internal rotation, with motion being limited by pain and 
weakness.  The same degree of function was obtained with 
repetitive motion.  A diagnosis of left shoulder strain with 
continued symptoms, mainly pain, limiting function of that 
joint, was rendered.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  

Malunion or nonunion with or without loose movement of the 
clavicle or scapula has also not been demonstrated.  His main 
symptoms are limitation of motion and pain. 

With regard to DC 5201, the Board notes that at the time of 
his July 2001 VA examination, the veteran had 160 degrees of 
flexion, 50 degrees of extension, 150 degrees of abduction 
and 85 degrees of external and internal rotation.  There were 
no complaints of pain during the examination.  At the time of 
his February 2005 VA examination, the veteran had active 
forward flexion to 135 degrees and passive to 150 degrees; 
active abduction  to 125 degrees and passive abduction to 130 
degrees; and active and passive external and internal 
rotation to 50 degrees, with motion being limited by pain and 
weakness.  The same degree of function was obtained with 
repetitive motion.  These objective medical findings do not 
reveal limitation of motion at the shoulder level, which 
would warrant a 20 percent evaluation.

The Board notes that the veteran has complained of left 
shoulder pain at the time of each VA examination.  The Board 
further notes that the July 2001 and February 2005 VA 
examiners indicated that the veteran's pain caused functional 
limitation.  However, the objective medical findings made at 
the time of these VA examinations do not reveal clinical 
objective pathology of functional loss due to pain, 
limitation of motion, weakness, etc., which would permit 
assignment of a higher evaluation under these criteria.  
Specifically, loss of functioning arising from pain and 
weakness has not been shown to be or described to that akin 
to limitation of motion being limited midway between the side 
and shoulder level or at the shoulder level.

As such, an evaluation in excess of 10 percent for left 
shoulder strain is not warranted.

Tinea Pedis

The Board observes that there is no specific diagnostic code 
for tinea pedis.  VA regulations provide that when an 
unlisted disorder is encountered it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
code which is most analogous is Diagnostic Code 7806 relating 
to eczema or dermatitis.

The Board notes that the regulations governing skin disorders 
changed during the course of this appeal.  When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him.  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

At the time of a September 2000 VA examination, the veteran 
was noted to have tinea pedis of the right foot which had 
been resistant to all treatment.  Its manifestations included 
skin thickening; hyperkeratosis; and scaling over the plantar 
surface of the right foot, especially the forefoot, and the 
undersides of the toes, but with no interdigital lesions.  
The veteran was noted to have been on multiple medications, 
including pills once, but it had never cleared.  The veteran 
stated that this did not itch or bother him.  

Physical examination revealed hyperkeratosis and scaliness 
and dryness over the plantar right forefoot and over the 
underside and side of the toes of the forefoot.  A diagnosis 
of tinea pedis, right foot, chronic and resistant to 
treatment was rendered.  

In January 2001, the RO granted service connection for 
chronic tinea pedis and assigned a noncompensable disability 
evaluation.  The veteran expressed disagreement with the 
assigned disability evaluation in February 2001.  

At the time of a July 2001 VA examination, the veteran 
reported developing a fungal disease during his period of 
military service.  He noted that the fungal infection had 
been chronic and intractable.  The veteran stated that he had 
used over the counter medications to no avail and that the 
disease had progressed in severity.  

Physical examination revealed typical signs of fungal 
infection with scaling of the soles, discoloration, 
thickening, and deformity of the toenails.  The skin was 
macerated and eroded around the metatarsal areas but not 
interdigitally.  The veteran had cracking and bleeding where 
there was itching and burning.  A diagnosis of tinea pedis 
was rendered.  

In November 2001, the RO assigned a 10 percent disability 
evaluation for the veteran's tinea pedis, effective the 
earliest possible date following the veteran's release from 
service.

At the time of a February 2005 VA examination, the veteran 
was noted to have an intermittent and longstanding fungal 
infection.  Physical examination revealed minimal 
intertriginous fissuring of the feet with no other active 
skin lesions.  

The criteria for an evaluation in excess of 10 percent have 
not been met at anytime.  There has been no demonstration of 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  There has also been no demonstration of the 
veteran's tinea pedis covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or; the 
use of systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

The Board is sympathetic to the veteran's beliefs but the 
objective medical evidence demonstrates that an increased 
evaluation was not warranted at any time.  

Herpes Genitalis with Vitiligo

The Board observes that prior to August 2002, there was no 
specific diagnostic code for herpes genitalis with vitiligo.  
VA regulations provide that when an unlisted disorder is 
encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  The code which is 
most analogous is Diagnostic Code 7806 relating to eczema or 
dermatitis.

The Board notes that the regulations governing skin disorders 
changed during the course of this appeal.  When a regulation 
changes during the pendency of a claim for VA benefits and 
the regulation substantively affects the claim, the claimant 
is entitled to resolution of his claim under the version of 
the regulation that is most advantageous to him. 

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplated a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplated a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant.

Under the new rating criteria, a noncompensable evaluation 
was warranted for vitiligo with no exposed areas affected and 
a 10 percent evaluation was warranted for vitiligo with 
exposed areas affected.  As the veteran has already been 
assigned the highest scheduler evaluation under the new 
rating criteria, the Board will also look to DC 7806 and the 
new criteria for rating the veteran's herpes simplex II with 
vitiligo.  

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

At the time of a September 2000 VA examination, genital 
examination was normal with the exception of an active herpes 
simplex outbreak, something which had been recurrent over the 
past five years.  There was also a vitiliginous area on the 
penis.  A diagnosis of recurrent herpes genitalis was 
rendered.   

In January 2001, the RO granted service connection for 
recurrent herpes genitalis with vitiligo and assigned a 
noncompensable disability evaluation.  In February 2001, the 
veteran disagreed with the assigned disability evaluation.  

At the time of a July 2001 VA examination, the veteran 
indicated that he developed a herpes infection of the penis 
in 1994.  

Physical examination revealed that his penis had a large area 
of vitiligo with areas of erosion, erythema, papular 
cracking, and bleeding.  A diagnosis of herpes genitalis was 
rendered.  

In November 2001, the RO increased the veteran's disability 
evaluation from noncompensable to 10 percent disabling, 
effective the earliest possible date following his separation 
from service.  

At the time of his February 2005 VA examination, the veteran 
reported having recurrent herpes simplex II and an inability 
to suppress this with antiviral therapy because of liver 
disease status.  This had made sexual activity difficult on a 
repetitive basis because of an inability to undergo chronic 
suppression therapy for what appeared to be a recurrent viral 
infection.  This was noted to have involved mainly the distal 
penile shaft and glans.  

Physical examination revealed that the testes and scrotum 
were normal.  The penis was normal, in development.  On the 
distal dorsum penile shaft at the junction of the glans penis 
there was an area of fissuring surrounded by erythema and on 
the glans itself there was some depigmentation.  There were 
no papular lesions, vesicles, or ulcerations of the skin over 
the shaft or glans penis.  No urethral discharge was noted.  
Bilateral shoddy inguinal adenopathy was present.  The 
examiner diagnosed the veteran as having recurrent herpes 
simplex II virus with residual skin changes.  He indicated 
that effective suppressive antiviral therapy could not or had 
not been accomplished if only because of the potential for 
adverse effect by drug therapy that would be utilized.  The 
veteran was also diagnosed as having vitiligo which may 
relate to the effects of recurrent inflammatory disease of 
viral infection diminishing the normal tissue pigmentation.  

The Board is of the opinion that the criteria for a 30 
percent evaluation have been met under the old criteria since 
August 1, 2000.  The veteran's herpes simplex II with 
vitiligo has been noted to be chronic and recurrent at the 
time of each VA examination.  It has also been found to cause 
fissuring surrounded by erythema and depigmentation as well 
as papular cracking and bleeding with a large area of 
vitiligo.  These objective medial findings more closely 
approximate the criteria necessary for a 30 percent 
evaluation under the old rating criteria for DC 7806.  

An evaluation in excess of 30 percent is not warranted as 
there has been no demonstration of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or it being exceptionally repugnant.  There 
has also been no demonstration that more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected or that constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in frequent periods 
of hospitalization.  The veteran's service-connected 
disorders have also not been shown to interfere with his 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for instability of the 
right ankle is not warranted.  An evaluation in excess of 10 
percent for a left shoulder strain is not warranted.  An 
evaluation in excess of 10 percent for chronic tinea pedis is 
not warranted.  To this extent, the appeal is denied. 

A 30 percent evaluation for recurrent herpes genitalis with 
vitiligo is warranted from August 1, 2000.  To this extent, 
the appeal is granted, subject to regulations governing 
monetary benefits.  


REMAND

With regard to the veteran's claim of an increased evaluation 
for Hepatitis C, the Board notes that the regulations 
governing Hepatitis changed during the course of this appeal.  
When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him. 

Under DC 7345, infectious hepatitis, which was healed and 
nonsymptomatic, warranted a 0 percent (i.e. noncompensable) 
rating.  Hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warranted a 10 percent rating.  
Hepatitis with minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures warranted a 30 percent rating.  
Hepatitis with moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression warranted a 60 percent rating.  Hepatitis with 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy 
warranted a 100 percent rating.  38 C.F.R. § 4.114, DC 7345 
(2001).

Cirrhosis of the liver was rated under DC 7312.  Moderate 
cirrhosis with dilation of superficial abdominal veins, 
chronic dyspepsia, slight loss of weight or impairment of 
health warranted a 30 percent rating.  Moderately severe 
cirrhosis with liver definitely enlarged with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength warranted a 50 percent rating.  Severe 
cirrhosis with ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal varices, aggravated 
symptoms and impaired health warranted a 70 percent rating.  
Pronounced cirrhosis with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping warranted 
a 100 percent rating. 38 C.F.R. § 4.114, DC 7312 (2001).

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Under the new criteria for hepatitis C, DC 7354, 
nonsymptomatic hepatitis C warrants a 0 percent rating.  A 
compensable rating of 10 percent is warranted when the 
veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  A 20 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms described above) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent rating is warranted when 
symptoms include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).

Note 1 under DC 7354 states: Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms 
as the basis for evaluation under DC 7354 and under a 
diagnostic code sequelae.  Note 2 defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician." 
38 C.F.R. § 4.112, DC 7354 (2004).

The rating criteria for evaluating of cirrhosis of the liver 
also changed effective July 2001.  Under the new criteria for 
DC 7312, symptoms such as weakness, anorexia, abdominal pain, 
and malaise warrant a 10 percent rating.  Portal hypertension 
and splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss warrant a 30 percent 
rating.  A history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks warrants a 70 percent rating.  
Generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis) warrants a 
100 percent rating.  38 C.F.R. § 4.114, DC 7312 (2004)

Under the old criteria, cirrhosis of the liver, 38 C.F.R. 
§ 4.114, DC 7312, and infectious hepatitis, DC 7345, could 
not be combined.  If a veteran had both conditions, a single 
evaluation was assigned under the diagnostic code that 
reflected the predominant disability picture, and the rating 
was raised to the next higher level if the overall disability 
warranted.  38 C.F.R. § 4.114 (2001).  Thus, rating the 
veteran's hepatitis with cirrhosis under the old criteria 
requires distinguishing the predominant disorder and then 
assessing the overall disability picture to determine whether 
the next higher rating is warranted.

Under the new criteria for evaluating hepatitis C, cirrhosis 
of the liver can be rated as a sequela under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under DC 7354 and under the code for 
a sequela, e.g., 7312.  38 C.F.R. § 4.114, DC 7354 note (1) 
(2004).  Thus, rating of the veteran's hepatitis C with 
cirrhosis under the new rules requires carefully 
distinguishing the signs and symptoms of each and rating each 
accordingly.

According to private treatment records submitted by the 
veteran, including a February 2003 pathology report, the 
veteran now has findings consistent with cirrhosis.  Thus, he 
may be entitled to a separate rating as directed by Note 1 
under the new criteria.  The RO has not considered whether a 
separate rating for cirrhosis was appropriate.  Therefore, a 
remand is necessary.

While the veteran has been afforded several VA examinations, 
there has been no distinguishing between the signs and 
symptoms related to cirrhosis and Hepatitis C.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should schedule the veteran 
for a VA medical examination to evaluate 
the severity of his hepatitis C and 
cirrhosis of the liver.  All necessary 
testing should be done ands all findings 
reported in detail.  The RO should 
provide the examiner with the current and 
former rating criteria for hepatitis C 
and cirrhosis of the liver.  The claims 
must be made available to the examiner 
for review.  The examiner should be 
requested to address all symptoms, and 
the severity of each, listed under both 
the former and revised rating criteria.  
It is imperative that the examiner 
distinguish any symptoms that may be 
attributable to the service-connected 
hepatitis C from any other non-service-
connected disorder found to be present.  
Rationale should be provided for all 
opinions expressed.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for hepatitis C.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


